DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  

Claim 20, lines 7-8, phrase "the music feature file metadata" should be changes to --the music feature file including metadata in real-time--;
Claim 20, line 11, phrase "the music feature file metadata" should be changes to --the music feature file including metadata in real-time--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (Pub. No.: US 2016/0148593 A1).

Regarding claim 1, Cohen teaches method carried out by a processor (FIG. 1, Processor 130), comprising: 
analyzing, with the processor, a selected audio (paragraph [0026], “Speaker 140 may serve to broadcast or otherwise transmit audio data or sound from an entertainment unit”); generating, via the processor, metadata (paragraph [0019]. “Show data” which includes light data and sound data) in a music feature file based on the analyzed selected audio (Abstract, “entertainment units as well as the systems and methods described herein may be utilized by users to visualize music streams, make light and sound shows based on the occurrence of events”), the metadata including a plurality of time markers indicating audio events in the selected audio  (paragraph [0019]; “Light data included within show data may provide a format for controlling or identifying time, color, and/or luminosity of each light effect in a show. Sound data included within show data may provide a format to control audio, musical, and spoken word communication”), the metadata including song events and trigger beats that index song events to a timeline, and a timing for one or more lights corresponding to the trigger beats and the song events (paragraph [0033], “selecting various lights, sounds, images, animations, and/or sprites to be played by a single entertainment unit 200” and paragraph [0034], “an entertainment unit 200 or a device controlling the entertainment unit 200 may have access to multiple shows, which may be played by the entertainment unit 200 in succession in a manner similar to a song play list”), the music feature file being a file protocol (paragraph [0019], “show data may include protocols to learn the current status of each entertainment unit and controller, a status of file transfers”); and 
automatically controlling the one or more lights according to the music feature file (FIG. 1-4, and paragraph [0022], “schedule-based automated operation of shows across multiple entertainment units. Exemplary entertainment units may include lights arranged in a matrix to shine on a set of diffusion filters while playing music and sound effects from a built-in amplified speaker”).

Regarding claim 2, Cohen further teaches outputting the selected audio to one or more speakers (FIG. 1, 140, paragraph [0027], “base 210 includes 2 or more speakers 140”), and synchronizing automatic control of the one or more lights according to the music feature file with output of the selected audio (paragraph [0026], “Music codec 115 may be a device and/or computer program configured to encode or decode a digital music signal or data stream. SD RAM 110 may be store one or more sets of instructions as well as other data for enabling the operation of an entertainment unit. Power source 145 may be any appropriate device for the power to and entertainment either via battery for wall plug-in to an electric socket. Amplifier 105 may serve to amplify a sound signal prior to its communication to speaker 140 and speaker 140 may serve to broadcast or otherwise transmit audio data or sound from an entertainment unit”), wherein the selected audio is a compressed audio file (paragraph [0026], “Music codec 115 may be a device and/or computer program configured to encode or decode a digital music signal or data stream. SD RAM 110 may be store one or more sets of instructions as well as other data for enabling the operation of an entertainment unit”), wherein the selected audio is a compressed audio file (paragraph [0023], “a music codec 115”)

Regarding claim 3, Cohen further teaches automatically controlling the one or more lights according to the music feature file includes adjusting one or more of a color, a state, a beam movement, and an intensity of the one or more lights based on one or more characteristics of the selected audio stored as the metadata of the music feature file (paragraph [0019], “show data may be formatted for control identities for the scheduled and event-driven criteria used to run a show on one more entertainment units. Light data included within show data may provide a format for controlling or identifying time, color, and/or luminosity of each light effect in a show. Sound data included within show data may provide a format to control audio, musical, and spoken word communication”).

Regarding claim 4, Cohen further teaches  analyzing includes determining song metadata including a length, a tempo, a genre, and a plurality of song events (paragraph [0034], “ a song playlist” and paragraph [0087], “transformation logic engine 801 may be enabled to transform data regarding light intensity, sound pitch, tempo, luminosity, color pallet, volume, and quality”).

Regarding claim 5, Cohen further teaches the music feature file further comprises the selected audio (paragraph [0026], “Music codec 115 may be a device and/or computer program configured to encode or decode a digital music signal or data stream”), and wherein as the tempo increases, more lights are activated and/or intensity of activated lights is increased (paragraph [0087], “transformation logic engine 801 may be enabled to transform data regarding light intensity, sound pitch, tempo, luminosity, color pallet, volume, and quality”).

Regarding claim 6, Cohen further teaches the music feature file further comprises a synchronized video file ([0059] c) Video—an MPEG encoded media file), wherein the selected audio is input into one or more look-up tables, functions, or algorithms, to output the metadata (paragraph [0019], “show data may provide a format to control audio, musical, and spoken word communication”).

Regarding claim 8, Cohen further teaches receiving (FIG. 1, Wireless Transceiver 145) the selected audio from a remote streaming server (paragraph [0024], “a user's computing device, and/or a server”), and generating the music feature file while receiving the selected audio (paragraph [0024]).

Regarding claim 9, Cohen further teaches the selected audio comprises a music file stored in a memory (FIG. 1, SD RAM 110) of a controller (FIG. 1, Processor 130).

Regarding claim 10, Cohen further teaches receiving a position for each of the one or more lights in a light show environment (paragraph [0025], “The light emitting devices 125 may be arranged in any format and will typically be positioned on only one surface (e.g., the top surface) of an entertainment unit. In some instances, light emitting device(s) 125 may be arranged so that their position corresponds to a position of one or more diffusion filters so as to shine directly and/or indirectly upon the diffusion filter(s)”), mapping the position for each of the one or more lights to a grid corresponding to the light show environment, and further adjusting control of the one or more lights based on the position mapped for the one or more lights in the grid (paragraph [0055], “. A user may configure or map regions of the grid to entertainment unit(s) 200 using configuration instructions via, for example, a computing or client device like client device 855. Additionally, pixels within each region may map to one or more entertainment unit(s) 200 which may include, for example, including lights”).

Regarding claim 14, Cohen teaches a light show system (FIG. 2-4, entertainment units 200, paragraph [0018], “light and sound shows”), comprising: 
a plurality of lights (FIG. 1, 125, Light Emitting Device 125, paragraph [0023], “a light emitting device (e.g., LEDs or light bulbs)”; and 
a controller (FIG. 1, Processor 130) communicatively coupled to the plurality of lights and configured with instructions stored in non-transitory memory  (FIG. 1, SD RAM 110) that when executed by a processor of the controller cause the controller to:
 control one or more lights of the plurality of lights based on a music feature file for a selected audio file (FIG. 1, 115 and paragraphs [0024]-[0026]), the music feature file generated based on the selected audio file, the music feature file comprising metadata for the selected audio file including a plurality of time markers indicating audio events in the selected audio (paragraph [0026], “Music codec 115 may be a device and/or computer program configured to encode or decode a digital music signal or data stream. SD RAM 110 may be store one or more sets of instructions as well as other data for enabling the operation of an entertainment unit. Power source 145 may be any appropriate device for the power to and entertainment either via battery for wall plug-in to an electric socket. Amplifier 105 may serve to amplify a sound signal prior to its communication to speaker 140 and speaker 140 may serve to broadcast or otherwise transmit audio data or sound from an entertainment unit”), the metadata including song events and trigger beats that index song events to a timeline, and a timing for one or more lights corresponding to the trigger beats and the song events, (paragraph [0033], “selecting various lights, sounds, images, animations, and/or sprites to be played by a single entertainment unit 200” and paragraph [0034], “an entertainment unit 200 or a device controlling the entertainment unit 200 may have access to multiple shows, which may be played by the entertainment unit 200 in succession in a manner similar to a song play list”), the music feature file being a file protocol (paragraph [0019], “show data may include protocols to learn the current status of each entertainment unit and controller, a status of file transfers”), 
wherein the plurality of lights are distributed throughout a light show environment (FIG. 1-4, and paragraph [0022], “schedule-based automated operation of shows across multiple entertainment units. Exemplary entertainment units may include lights arranged in a matrix to shine on a set of diffusion filters while playing music and sound effects from a built-in amplified speaker”), and wherein the controller is further configured with instructions that when executed cause the controller to: 
receive a position of each light of the plurality of lights within the light show environment  (paragraph [0025], “The light emitting devices 125 may be arranged in any format and will typically be positioned on only one surface (e.g., the top surface) of an entertainment unit. In some instances, light emitting device(s) 125 may be arranged so that their position corresponds to a position of one or more diffusion filters so as to shine directly and/or indirectly upon the diffusion filter(s)”); 
map the position of each light to a virtual grid corresponding to the light show environment (paragraph [0055], “. A user may configure or map regions of the grid to entertainment unit(s) 200 using configuration instructions); and 
adjust control of the one or more lights based on the music feature file and the mapped position of each light in the virtual grid, wherein the position of each light of the plurality of lights within the light show environment is determined based on a signal from a motion sensing device, the motion sensing device including a plurality of sensors, including to modify a sequence of adjustments to lights according to relative locations of the lights, including to adjust a light based on its location relative to one or more cells in the virtual grid (paragraph [0055], “. A user may configure or map regions of the grid to entertainment unit(s) 200 using configuration instructions via, for example, a computing or client device like client device 855. Additionally, pixels within each region may map to one or more entertainment unit(s) 200 which may include, for example, including lights”).

Regarding claim 15,  Cohen further teaches one or more speakers communicatively coupled to the controller (FIG. 1, 140, paragraph [0027], “base 210 includes 2 or more speakers 140”), wherein the controller is further configured with instructions that when executed cause the controller to output the selected audio to the one or more speakers while controlling the one or more lights of the plurality of lights based on the music feature file for the selected audio file (paragraph [0026]).

Regarding claim 16,  Cohen further teaches the selected audio file is a first audio file, and wherein the controller is further configured with instructions that when executed cause the controller to: receive a second selected audio file; retrieve a second music feature file for the second selected audio file; and control one or more of the plurality of lights based on the second music feature file while outputting the second selected audio file to the one or more speakers (paragraph [0043], “when running on an entertainment unit 200.sub.A-N, to play a show (e.g., instructs the lighting elements to emit light and the audio processor to play a sound/audio file)” and  paragraph [0056], “Exemplary sprite types supported by entertainment units 200 or components of environment 800 include, for example: [0062] f) Music—sound and audio files; [0063] g) Sound Effects—sound and audio files”, where first and second Music feature and audio files are included in Music—sound and audio files”).

Regarding claim 17, Cohen further teaches the controller is further configured with instructions that when executed cause the controller to control one or more of the plurality of lights based on the music feature file and the second music feature file while transitioning between outputting the first selected audio file and the second selected audio file to the one or more speakers (paragraph [0055], “A user may configure or map regions of the grid to entertainment unit(s) 200 using configuration instructions via, for example, a computing or client device like client device 855. Additionally, pixels within each region may map to one or more entertainment unit(s) 200 which may include, for example, including lights, speakers, video projectors, lasers, fire emitters, and smoke emitters”).

Regarding claim 20, Cohen teaches a system (FIG. 2-4, entertainment units 200, paragraph [0018], “light and sound shows”)), comprising: 
a plurality of lights (FIG. 1, 125, Light Emitting Device 125, paragraph [0023], “a light emitting device (e.g., LEDs or light bulbs)” and a plurality of speakers (FIG. 1, 140, paragraph [0027], “base 210 includes 2 or more speakers 140”) arranged in a light show environment; and 
a controller (FIG. 1, Processor 130) with computer-readable instructions stored on non-transitory memory (FIG. 1, SD RAM 110) thereof that when executed enable the controller to: 
generate, in real-time,  a music feature file based on stream audio data received in real-time from a device (FIG. 1, 115 and paragraphs [0024]-[0026]), wherein the music feature file metadata (paragraph [0019]. “Show data” which includes light data and sound data) comprises one or more of a plurality of song events, a timing, a plurality of trigger beats, a genre, a time signature, a number of beats per minute, and a musical key (paragraph [0019]; “Light data included within show data may provide a format for controlling or identifying time, color, and/or luminosity of each light effect in a show. Sound data included within show data may provide a format to control audio, musical, and spoken word communication”); 
signal to the plurality of lights to adjust one or more of a color, an intensity, a pulsation, and a brightness based on the music feature file metadata; and signal to the plurality of speakers to play audio based on an audio file of the audio data (paragraph [0025], “Light emitting device 125 may be, for example, an array of various light emitting devices, like LEDs, that may change color and/or may be an array of light emitting devices that are of a single color. The light emitting devices 125 may be arranged in any format and will typically be positioned on only one surface”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 and 14 above, and further in view of Gharabegian (Pub.No.: US 2018/0187447 A1).

Regarding claim 7, Cohen teaches audio signal (comprises an analog signal including the selected audio.

Cohen does not explicitly selected audio comprises an analog signal including the selected audio.

Gharabegain teaches selected audio comprises an analog signal including the selected audio (convert voice commands into electrical signals (paragraph [0124],” convert voice commands into electrical signals (analog and/or digital)”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Gharabegain to incorporate analog signal included in audio as a conversion of voice command for voice recognition module (Gharabegain, paragraph [0124]). 

Regarding claim 11, Cohen teaches the position of each light of the plurality of lights within the light show environment is determined based on electrically sensitive materials as plurality of sensor (paragraph [0028]).

Cohen does not explicitly teaches a motion sensing device.
Gharabegain teaches a motion sensing device (paragraph [0165], “a message and/or command to one or more lighting assemblies in a smart home in an area where a smart umbrella motion sensor has detected movement”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Gharabegain to incorporate motion sensor to detect movement (Gharabegain, paragraph [0165]).

Regarding claim 12, Cohen as modified above further teaches the motion sensing device is a mobile phone including BLUETOOTH (Cohen, paragraph [0024], “a user's computing device, and/or a server. Exemplary wireless transceivers 120 include a BLUETOOTH™ networking device, a near-field communication (NFC) device, Infrared wireless networks, a BLUETOOTH™ Low Energy (BLE) device, or some combination thereof”) .

Regarding claim 13, Cohen as modified above further teaches the motion sensing device is a mobile phone including a plurality of sensors (Cohen, paragraph [0031], “Instructions for operating a single entertainment unit 200 and/or multiple entertainment units 200 to produce a show may be provided for download to an entertainment unit 200 by a server hosting an interface (e.g., graphical user interface (GUI)) on a client/computing device (e.g., laptop computer, tablet computer, or smart phone)”).
Response to Arguments
Applicant's arguments filed 08/10/2020 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. H 102 and 103 
Regarding amended claim 1, Applicant argues that, “paragraph [0019] of Cohen, reproduced below, makes no mention of generating metadata including a plurality of time markers indicating audio events in the selected audio, the metadata including song events and trigger beats that index song events to a timeline, and a timing for one or more lights corresponding to the trigger beats and the song events, the music feature file being a file. Again, Applicant has reviewed the cited paragraph but is unable to find the alleged teaching. Whether or not the data already provides a format does not describe how the data (in that format) is generated. Applicant notes that the Office appears to also rely on the codec, which generates compressed audio files. See Cohen, element 115. However, whether or not the codec generates a compressed audio file, this does not necessarily mean that it generates the claimed metadata as specified in claim 1 protocol. Instead, Cohen indicates that formatted data is used, without indicated from whence it is generated”.

Examiner respectfully disagrees. Cohen teaches meta data as “show data”, (Cohen, paragraph [0019]. “Show data” which includes light data and sound data, Cohen also teaches compressed audio file as codec.

Rejection of Claim 14 is also sustained as above mentioned reason.

102 and 103 Rejection of dependent claims are also sustained as above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                           
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831